DETAILED ACTION
This action is responsive to the filing of 4/28/2022. Claims 1-2, 4-6, 9, 11-14, 17-25 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 9, 11-14, 17-18, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundar (2019/0129615.)

Claim 1, 17-18: Sundar discloses an information processing apparatus (par. 4, one or more processors; par. 116) comprising circuitry configured to receive sensor information from a wearable device (par. 31, mobile device); 
recognize context of user state of a user of the wearable device based on the sensor information (par. 38, mobile device location, time of day, day of week, concurrent usage of additional applications, role of user using the mobile device, etc.); 
provide the wearable device with a content list including a plurality of contents, the content list indicating one or more function commands (Fig. 4: 404) to control at least one other device (execution of a function on a remote server; par. 58, one or more of the user applications 254A-N may be installed on, and executed by, a cloud computing environment (e.g. on a server located remotely from the mobile device 250)) in association with at least one of the plurality of contents, 
the at least one other device being connected to the information processing apparatus and the wearable device via network (par. 58, one or more of the user applications 254A-N may be installed on, and executed by, a cloud computing environment (e.g. on a server located remotely from the mobile device 250; Fig. 12: 1202; par. 32, In another embodiment, the application may be a web application located in the cloud remotely from the mobile device, where usage of the web application to perform the task via the mobile device is enabled using a network);
the one or more function commands corresponding to one or more functions (par. 33, purchasing, placing reservations, etc.) to support the user of the wearable device based on a combination of a trigger action of the user (par. 38, role of user using the mobile device, concurrent usage of additional application; par. 46, a specific mobile UI to repeat the same prior performed task may only be provided when relevant to a current context of the mobile device) and the context of the user state (par. 38, mobile device location, time of day, day of week);  
which is executed at the at least one other device, that is other than a function of playing the content (par. 33, purchasing, placing reservations, etc.) by the at the at least one other device (execution of a function on a remote server; par. 58, one or more of the user applications 254A-N may be installed on, and executed by, a cloud computing environment (e.g. on a server located remotely from the mobile device 250)); 
receive input information from the wearable device, the input information being generated at the wearable device by detecting a gesture of the user (par. 66, When the user 312 selects first mobile UI presented by the recommendation application 302 via the mobile device, the first task 308A is automatically initiated within the first user application); 
determine target content among the plurality of contents to select or switch based on the input information (par. 66, task 308A call contact; based on which 404 icon was selected by the user) and 
transmit respective function command corresponding to the target content to the at least one other device via network (par. 32, In another embodiment, the application may be a web application located in the cloud remotely from the mobile device, where usage of the web application to perform the task via the mobile device is enabled using a network), such that the respective function is executed at the at least one other device (execution of a function on a remote server; par. 58, one or more of the user applications 254A-N may be installed on, and executed by, a cloud computing environment (e.g. on a server located remotely from the mobile device 250.))

Sundar does not explicitly disclose wherein the recommendation application is remote from the mobile device (par. 56, the recommendation application 252 is a software program that executes on the mobile device 250 to perform the method 100 of FIG. 1.)
However, Sundar discloses running applications remotely on a cloud server (par. 58, one or more of the user applications 254A-N may be installed on, and executed by, a cloud computing environment (e.g. on a server located remotely from the mobile device 250.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Sundar so as to likewise provide the recommendation application on a remote server, in a similar manner as all the 254A-N application. One would have been motivated to provide the recommendation application remotely, so as to have a ‘roaming’ dynamic profile and recommendation application that could be used across a number of various user devices (Fig. 12: 1208, 1210, etc.)

Claim 2: Sundar discloses the information processing apparatus according to claim 1, wherein the content list has a hierarchical structure including a plurality of content groups, and wherein the circuitry is configured to select or switch the target content from the plurality of content groups based on the input information (Fig. 3: 305; Fig. 4: 404.)

Claim 4: Sundar discloses the information processing apparatus according to claim 1, wherein the gesture of the user includes a first gesture and a second gesture (par. 66, When the user 312 selects first mobile UI presented by the recommendation application 302 via the mobile device, the first task 308A is automatically initiated within the first user application; par. 68, When the user 312 selects second mobile UI presented by the recommendation application 302 via the mobile device, the second task 308B is automatically initiated within the second user application.)

Claim 5: Sundar discloses the information processing apparatus according to claim 1. However, Sundar does not explicitly disclose wherein the content list is provided to the wearable device by audio.    
	The Examiner takes Official Notice that text to speech audio is old and well known in computing arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sundar so as to utilize text to speech audio for outputting the content lists. One would have been motivated to modify Sasaki in this manner so as to provide a user with output of content that doesn’t require the user to look at the displayed menu, such as in a case where they are driving.

Claim 6: Sundar discloses the information processing apparatus according to claim 1, wherein the content list includes a list related to audio programs (Fig. 4: 404, workout playlist.)

Claim 9: Sundar discloses the information processing apparatus according to claim 1, wherein the wearable device includes a hearable apparatus (mobile device; par. 33, a media player (e.g. for playing video and/or audio).)

Claim 11: Sundar discloses the information processing apparatus according to claim 1, wherein the circuitry is configured to set a priority to the plurality of contents based on an action history of the user (par. 87, weights may then be used to prioritize which tasks are recommended to user through the recommendation application; when the user configures the mobile device to provide notifications of certain activity within certain user applications (e.g. incoming messages, etc.), then tasks of those certain user applications may be given more weight than tasks of other applications.)

Claim 12: Sundar discloses the information processing apparatus according to claim 11, wherein the action history of the user includes at least any of an operation history with respect to the content list (par. 60, the user profile may store a history of prior tasks initiated by the user using the user applications 254A-N, along with the corresponding context of the mobile device 250. The recommendation application 252 may be configured to monitor usage of the user applications.)

Claim 13: Sundar discloses the information processing apparatus according to claim 1, wherein the circuitry is configured to generate a new content list from existing content list along with detailing of the context (par. 99-101, the dynamic user profile is updated as shown in 910 to reflect the acceptance of the recommendation (e.g. increase the weight of the second user application for performing the task).)

Claim 14: Sundar discloses the information processing apparatus according to claim 11, wherein the circuitry is configured to generate the content list, or change the priority on a basis of feedback of the user (par. 99-101, the dynamic user profile is updated as shown in 910 to reflect the acceptance of the recommendation (e.g. increase the weight of the second user application for performing the task).)

Claim 21: Sundar discloses the information processing apparatus according to claim 1, wherein the circuitry is configured to limit a number of the plurality of contents to be smaller than a predetermined number (par. 108, recommendation decision includes determining which, if any, task in the dynamic user profile is relevant to a current context of the mobile device; limiting to relevant tasks, and not all of them.)

Claim 22: Sundar discloses the information processing apparatus according to claim 1, wherein the circuitry is configured to recognize the context of the user state based on an action of the user and determine the time of the action as the time information and a place of the action as place information (par. 38, mobile device location, time of day, day of week, concurrent usage of additional applications, role of user using the mobile device, etc.);

Claim 23: Sundar discloses the information processing apparatus according to claim 22, wherein the circuitry is configured to recognize the context of the user state as commuting with condition of detecting departure of the user from home based on the time information and the place information of the user (par. 71, where the third task 308C is to reserve a car service. Just by way of example, the recommendation application 302 may determine that the user 312 regularly performs the third task 308C within a particular time period on a particular day of the week. Thus, on that particular day of the week and during the particular time period, the recommendation application 302 may recommend to the user 312 the third task 308C.)

Claim 19, 20, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundar in view of Fateh (20140062865.)

Claim 19, 20: Sundar discloses the information processing apparatus according to claim 4, wherein the circuitry is configured to select the target content based on the first gesture and the circuitry is configured to switch the target content based on the second gesture (par. 78, The recommendation UI 500 may be presented via the mobile device when the user of the mobile device right-clicks one of the mobile UIs 404 to display a drop-down menu and selects an item from the drop-down menu to view the recommendation UI 500.)
However, Sundar does not explicitly disclose wherein the first gesture is nodding and the second gesture is shaking a head of the user.  
Fateh discloses a similar apparatus for gesture selection, including wherein the first gesture is nodding and the second gesture is shaking a head of the user (par. 11, the head gesture may include nodding, shaking, tilting, and facing in a direction. The head posture may include a directional facing.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sundar so as to utilize head gestures in selection. One would have been motivated to modify Sundar in this manner so as to provide a user with input means in scenarios where touch input is limited.

Claim 24: Sundar discloses the information processing apparatus according to claim 1. However, Sundar does not explicitly disclose wherein the gesture includes a third gesture in a first dimension and a fourth gesture in a second dimension, the first dimension being different from a dimension of the first gesture and the second dimension being different from a dimension of the second gesture, respectively, wherein the circuitry is configured to select a target function command from the plurality of commands based on the third gesture, wherein the circuitry is configured to switch the target function command among the plurality of function commands based on the fourth gesture.
Fateh discloses an apparatus for selecting content, including: wherein the gesture includes a third gesture in a first dimension and a fourth gesture in a second dimension, the first dimension being different from a dimension of the first gesture and the second dimension being different from a dimension of the second gesture, respectively, wherein the circuitry is configured to select a target function command from the plurality of commands based on the third gesture, wherein the circuitry is configured to switch the target function command among the plurality of function commands based on the fourth gesture (par. 11, the head gesture may include nodding, shaking, tilting, and facing in a direction. The head posture may include a directional facing.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sundar so as to utilize head gestures in selection. One would have been motivated to modify Sundar in this manner so as to provide a user with input means in scenarios where touch input is limited.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundar (2019/0129615) in view of Sasaki (20050202845.)

Claim 25: Sundar discloses the information processing apparatus according to claim 24. However, Sundar does not explicitly disclose wherein the plurality of function commands includes at least one of turning on an air conditioning apparatus as the other device, turning on a television device as the other device, and turning on a coffee machine as the other device.
	Sasaki discloses a similar apparatus for presenting a menu according to user context including: wherein the plurality of function commands includes at least one of turning on an air conditioning apparatus as the other device (Sasaki, par. 140, an air conditioner 13 for controlling the air condition in the vehicle), turning on a television device as the other device (Sasaki par. 140, television, and the like), and turning on a coffee machine as the other device.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sundar so as to control remote devices such as the air conditioner. One would have been motivated to modify Sundar in view of Sasaki so as to allow automatic task recommendation to cool or heat the interior of the car without having to figure out the controls of the car, by using mobile device interface.

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that Sunder fails to disclose controlling other device connected to an information processing device and a wearable device via network based on a content list indicating one or more function commands to control the other device.
Examiner respectfully disagrees. Sunder discloses the application may be a web application located in the cloud remotely from the mobile device, where usage of the web application to perform the task via the mobile device is enabled using a network (par. 32.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shim (20140380234) controlling remote devices over a network
Tak (20200401421) automatic task suggestions
Kim (20190289648) controlling remote devices over a network

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
7/2/2022